United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1390
                       ___________________________

                               John Quincy Adams

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Gary Campbell, MD, Corizon Medical Services, formerly known as Correctional
 Medical Services, Personal and Individual Capacity; T. Bredeman, MD, Corizon
Medical Services, formerly known as Correctional Medical Services, Personal and
Individual Capacity; Elizabeth Conley, MD, Corizon Medical Services, formerly
  known as Correctional Medical Services, Personal and Individual Capacity;
Thomas Cabrera, MD, Corizon Medical Services, formerly known as Correctional
 Medical Services, Personal and Individual Capacity; Corizon Medical Services,
   Inc.; Robert Griggs, Assistant Warden, NECC, Personal Capacity; Chantey
 Goddert, Assistant Warden, NECC, Personal Capacity; Doug Prudden, Warden,
   NECC, Personal Capacity; Unknown Vetter, Correctional Officer I, NECC
                                Personal Capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - Hannibal
                                 ____________

                          Submitted: February 19, 2015
                             Filed: March 2, 2015
                                 [Unpublished]
                                ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                                 ____________
PER CURIAM.

      Former inmate John Quincy Adams appeals from the order of the District
Court1 granting summary judgment to the defendants in his 42 U.S.C. § 1983 action.
Upon de novo review of the record, we find no basis for reversal. See Peterson v.
Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (standard of review). We affirm the
judgment of the District Court. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                       -2-